Citation Nr: 1538409	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  14-07 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right shoulder disorder, status post surgical repair of right pectoralis major tendon rupture.

2.  Entitlement to an extension of a temporary total rating beyond January 31, 2011, for convalescence following right shoulder surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran served on active duty from January to May 2000.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2007 and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record reflects that the Veteran requested a hearing before a Veteran's Law Judge at the RO.  In March 2015 correspondence, the Veteran, through his representative, withdrew his request for a hearing.    

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in a July 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a rating in excess of 20 percent for a right shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

After January 31, 2011, the Veteran did not have doctor-mandated convalescence, severe postoperative residuals, or immobilization by cast of one or more major joints.


CONCLUSION OF LAW

The criteria for an extension of a total disability evaluation for convalescence for right shoulder surgery beyond January 31, 2011 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In general, a claim for an increased rating, the VCAA requires notice of the type of evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009).

Here, the Veteran was provided with a specific notice letter regarding the evidence and legal requirements necessary for a convalescent rating in October 2010, prior to the initial adjudication of the claim.   

Regarding VA's duty to assist, the Veteran's service treatment records and post-service treatment records have been secured.  A VA examination was conducted in November 2010.  No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein. 

The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met. The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Analysis

The provisions of 38 C.F.R. § 4.30 pertaining to convalescent ratings indicate that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  To warrant a temporary total disability rating, the evidence must establish that the veteran's service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

Notations in the medical record as to a claimant's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.

The medical evidence of record shows that the Veteran underwent surgery of his right shoulder on September 21, 2010.  The Veteran was assigned a temporary total rating under 38 C.F.R. § 4.30 for his right shoulder disorder from September 21, 2010 to January 31, 2011.  In his March 2011 notice of disagreement, the Veteran requested a one month extension of the temporary total rating for his right shoulder so that "he could help keep things in order while he continued "to look for some sort of work."

VA treatment records dated in October 2010 show that the Veteran was required to wear a sling to support the right shoulder for six weeks following surgical repair of the right shoulder.  A November 2010 VA examination indicated that the Veteran had mild functional limitation due to the surgical repair of the right pectoralis major tendon rupture.    

While the Veteran indicated that he needed an extension of the total rating in order to help obtain employment, the evidence fails to demonstrate that the Veteran's right shoulder surgery resulted in the need for doctor-mandated convalescence (i.e., the Veteran could not return to work) beyond January 31, 2011.  See Seals, 8 Vet. App. 296 -97.  Additionally, the evidence does not demonstrate that the Veteran had incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or major joint immobilization in a cast at any point following the January 30, 2011 termination of the temporary total rating as outlined in 38 C.F.R. § 4.30.   

In the absence of the conditions enumerated above, there is no legal basis for the assignment of additional convalescence benefits beyond January 31, 2011. Consequently, the Board finds that the preponderance of the evidence is against the assignment of an extension of a temporary total rating following right shoulder surgery under 38 C.F.R. § 4.30 beyond January 31, 2011.


ORDER

An extension of a temporary total evaluation for convalescence following right shoulder surgery beyond January 31, 2011 is denied.





REMAND

The Board finds that additional development is necessary to adjudicate the Veteran's claim for an increased rating for his right shoulder disability.  

As an initial matter, the Board notes that several medical records pertaining to the right shoulder have been associated with the Veteran's claims folder subsequent to the issuance of the January 2014 statement of the case (SOC).  The records include the following:  medical evaluations and opinions from a private physician dated in April 2014 and May 2015; operation reports dated in March 2014 and February 2015; an MRI report dated in February 2014 and a muscle injuries Disability Benefits Questionnaire (completed by a non-VA physician) dated in July 2015.  As these records were not initially considered by the RO, the evidence must be referred for review upon remand.  38 C.F.R. § 20.1304(c) (2014) (a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims folder must be referred back to the RO for consideration).

Furthermore, the Veteran has contended throughout the appeal that his right shoulder disorder has increased in severity.  The most recent VA examination of the right shoulder was conducted November 2010.  Thus, the Board determines that another VA examination is required to thoroughly assess the current nature and severity of the Veteran's service-connected right shoulder disorder.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the appropriate VA examination to determine the current nature and severity of his service-connected right shoulder disorder.  The claims file must be available for review by the examiner must specify in the examination report that the file has been reviewed.  All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the service-connected right shoulder.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least 10 repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right shoulder.  The report must be typed. 
 
2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
3.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 
 
4.  Review all evidence received subsequent to the January 2014 SOC.  Thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) which takes into consideration the additional evidence added to the record since the January 2014 SOC.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


